IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEIA TECHNOLOGIES LLC,

Plaintiff CIVIL ACTION
v.
THEIA GROUP, INC. et al., No. 20-097
Defendants :
ORDER

AND NOW, this 25th day of March, 2021, upon consideration of the parties’ letters
submitted on March 23 and March 24, 2021, and the conference held November 24, 2020 during
which the Court discussed referring the parties to a special discovery master, it is ORDERED that
a special discovery master shal] be appointed to oversee all remaining discovery disputes. The
parties shall submit a joint report advising the Court of their preference as to Dennis R. Suplee,

Bruce P. Merenstein, and Peter Vaira with seven (7) days of this Order.

BY THE COURT:

“Eas

TGENE “_K. PRATTER
ED STATES DISTRICT JUDGE

 
